t c memo united_states tax_court jacob r ramsburg jr and norma j ramsburg petitioners v commissioner of internal revenue respondent docket no filed date david samuel de jong and frank w dunham iii for petitioners roger w bracken and ann welhaf for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax tax for and respectively the only issue remaining for decision1 is whether sec_469 permits petitioners to treat for certain losses from a passive_activity passive losses as losses not from a passive_activity nonpassive losses we hold that it does not findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case they resided in thurmont maryland petitioner jacob r ramsburg jr mr ramsburg and carroll k stottlemeyer mr stottlemeyer have been friends since they were children in mr ramsburg hired mr stottlemeyer to work for frederick underwriters inc frederick underwriters a corporation percent to percent of whose stock mr ramsburg owned at all relevant times in mr stottlemeyer retired 1petitioners and respondent agree that the court’s resolu- tion of the issue remaining for decision will resolve whether petitioners are entitled to a net_operating_loss nol deduction for each of the years and that is attributable to an alleged nol_carryback from there also are other questions relating to certain determinations in the notice_of_deficiency notice that are computational in that their resolution flows automatically from our resolution of the issue that we address herein 2all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 3as discussed below petitioners had both ordinary passive losses and sec_1231 passive losses for convenience we shall sometimes refer collectively to petitioners’ ordinary passive losses and sec_1231 passive losses as petitioners’ passive losses in mr ramsburg suggested to mr stottlemeyer that they form a partnership that would engage in the horse business mr ramsburg made that suggestion in order to inter alia help mr stottlemeyer who was having family problems on date mr ramsburg and mr stottlemeyer formed a general_partnership known as kildare timmy kildare timmy the partner- ship agreement that they signed with respect to kildare timmy kildare timmy partnership_agreement provided partnership_agreement this partnership_agreement is dated date between carroll k stottlemeyer scotty and j r ramsburg jr jr hereafter known as partners scotty is actively involved in the business of training and racing standard bred horses jr wants to invest some money and become involved in this business accordingly scotty and jr have agreed to the following terms of their partnership the partnership name will be called kildare timmy scotty and jr will each own of the assets liabili- ties and capital interest of the partnership scotty and jr will each receive of the profits of the partnership losses_incurred by the partnership will be allocated to the partners based upon cash contributed to the part- nership the partner that contributes the cash to the partnership or guarantees partnership debt so that the partnership can incur the losses will receive the benefit of the losses scotty will keep the checkbook and will handle the day- to-day management of the partnership the partnership address will be east street frederick maryland when kildare timmy was formed its business activities except for some minor horse breeding activities were limited to racing horses at all relevant times kildare timmy hired trainers including dane snyder and dave dempster kildare timmy’s trainers to maintain care for and train its race- horses at stables located in washington pennsylvania in kildare timmy became more involved in horse breed- ing activities at all relevant times kildare timmy’s broodmares were maintained and cared for by mr ramsburg at stables located on his farm in thurmont maryland at all relevant times until at least mr stottlemeyer generally performed day-to-day management services for kildare timmy mr stottlemeyer’s management services those services included attending horse sales selecting horses to buy and dealing with kildare timmy’s trainers in return for mr stottlemeyer’s management services mr stottlemeyer did not receive any salary from kildare timmy or increases in his kildare timmy capital_account during at least through mr stottlemeyer made cash capital contributions to kildare timmy totaling nearly dollar_figure ie approximately dollar_figure he made most of those contributions from the salary that he received as an employee of frederick underwriters from at least through mr ramsburg made cash capital contributions to kildare timmy total- ing approximately dollar_figure the total amount of mr ramsburg’s cash capital contributions included dollar_figure that as found below he borrowed from frederick underwriters and contributed to kildare timmy on date the date on which kildare timmy distributed all of its assets to mr ramsburg discussed below mr stottlemeyer did not own a 50-percent capital inter- est in kildare timmy on date frederick underwriters made two loans in the amounts of dollar_figure and dollar_figure respectively to mr ramsburg in his individual capacity and not in his capacity as a general_partner of kildare timmy collectively frederick under- writers’ loans to mr ramsburg on that date mr ramsburg signed in his individual capacity and not in his capacity as a general_partner of kildare timmy two promissory notes payable to frederick underwriters in the amounts of dollar_figure and dollar_figure respectively that evidenced such respective loans we shall refer collectively to that dollar_figure promissory note and that dollar_figure promissory note as mr ramsburg’s notes each of mr ramsburg’s notes provided for interest at the annual 4in order to make cash capital contributions to kildare timmy mr stottlemeyer directed frederick underwriters to transfer on his behalf certain amounts of his salary to kildare timmy rate of dollar_figure percent to be paid annually commencing on date and for the entire principal balance and any accrued and unpaid interest to be paid on date mr ramsburg transferred the proceeds of frederick underwriters’ loans to mr ramsburg to kildare timmy as capital contributions 5the parties stipulated that the treatment of the frederick underwriters’ loans to mr ramsburg on the partnership’s balance_sheet was unchanged until the partnership terminated in and that at the end of the frederick underwriters’ loans to mr ramsburg remained unpaid those stipula- tions are contrary to certain checklists discussed below used by keller bruner and company keller bruner the certified public accounting firm employed by kildare timmy and petitioners in preparing the tax returns for kildare timmy and petitioners we shall hereinafter refer to the checklists used by keller bruner as the keller bruner checklists as found below mr ramsburg’s notes and frederick underwriters’ loans to mr ramsburg were not outstanding according to the keller bruner checklists at the end of or on the next day ie date on which kildare timmy distributed all of its assets to mr ramsburg according to the keller bruner checklists in frederick underwriters’ loans to mr ramsburg were paid in full and refinanced by two new loans that frederick underwriters made to mr ramsburg in the amounts of dollar_figure and dollar_figure respectively and that were evidenced by two promissory notes each providing for interest at the annual rate of dollar_figure percent and a maturity_date of date we shall hereinafter refer to those loans and those promissory notes as frederick underwriters’ loans to mr ramsburg and mr ramsburg’s notes respectively in their stipulations of fact petitioners and respondent disregard the information shown in the keller bruner checklists and treat frederick underwriters’ loans to mr ramsburg and mr ramsburg’s notes as outstanding at the end of and on the next day ie date on which kildare timmy distributed all of its assets to mr ramsburg we presume that they do so because they believe that the material facts eg the loan principal_amount the identity of the debtor the identity of the creditor surrounding both frederick underwriters’ loans to mr ramsburg and frederick underwriters’ loans to mr ramsburg are the same moreover petitioners do not contend and in any event petitioners have continued kildare timmy did not execute a note with respect to either of the frederick underwriters’ loans to mr ramsburg kildare timmy did not make any payments of principal to mr ramsburg or frederick underwriters with respect to either of such loans on date mr stottlemeyer executed a document entitled note mr stottlemeyer’s note that provided in pertinent part i carroll k stottlemeyer after date for value received the undersigned jointly and severally promise to pay to the order of jacob r ramsburg jr the lesser_of my share of cash proceeds from disposi- tion of horses owned by the entity known as kildare timmy or the sum of one hundred fourty six thousand seven hundred and fifty dollars payable at the offices of frederick underwriters with interest from date at the rate of per annum reproduced literally continued failed to carry their burden of showing that frederick under- writers did not make the frederick underwriters’ loans to mr ramsburg in his individual capacity that mr ramsburg did not sign mr ramsburg’s notes in his individual capacity and that he did not transfer the proceeds of frederick underwrit- ers’ loans to mr ramsburg to kildare timmy as capital contributions in any event whether frederick underwriters’ loans to mr ramsburg and mr ramsburg’s notes or frederick underwriters’ loans to mr ramsburg and mr ramsburg’s notes were outstanding at the end of and on the next day ie date on which kildare timmy distrib- uted all of its assets to mr ramsburg does not affect our findings and conclusions herein for convenience we shall hereinafter refer only to frederick underwriters’ loans to mr ramsburg and mr ramsburg’s notes 6by using the term mr stottlemeyer’s note we do not intend to suggest that for tax purposes there was a loan by mr ramsburg to mr stottlemeyer mr stottlemeyer’s note did not specify any date s on which mr stottlemeyer was to make any payment s thereunder at a time not disclosed by the record before petitioners’ taxable_year mr ramsburg began operating as a sole propri- etorship a horse-racing business under the name troy mcdougal mr ramsburg’s sole_proprietorship mr ramsburg’s sole_proprietorship raced two- and three-year old horses mr ramsburg’s sole_proprietorship sold the three-year old horses that he raced after the racing season ended at all relevant times mr ramsburg’s sole_proprietorship retained dan altmeyer mr altmeyer to serve as the trainer for its horses in return for his services mr ramsburg’s sole_proprietorship gave mr altmeyer a one-third interest in any horses that it purchased mr ramsburg’s sole proprietorship’s horses at all relevant times mr altmeyer trained mr ramsburg’s sole proprietorship’s horses for half a year in florida and for half a year in pennsyl- vania beginning in mr stottlemeyer became ill and was diagnosed with a brain tumor in the spring of mr stottlemeyer underwent surgery which was followed by a long recovery_period during the period mr stottlemeyer was recover- ing mr ramsburg assumed mr stottlemeyer’s day-to-day manage- 7at a time not disclosed by the record during petitioners’ taxable_year the name of mr ramsburg’s sole_proprietorship was changed from troy mcdougal to j r ramsburg stables ment role for kildare timmy at a time in or not disclosed by the record but before date mr stottlemeyer concluded and informed mr ramsburg that mr stottlemeyer should withdraw from kildare timmy because he no longer was able to perform mr stottlemeyer’s management services for that partnership thereafter mr stottlemeyer and mr ramsburg decided to terminate kildare timmy on date mr ramsburg gave mr stottlemeyer a letter outlining the terms of the termination of kildare timmy kildare timmy termination agreement which mr stottlemeyer signed on that date the kildare timmy termination agreement provided in pertinent part in view of all that is going on in your life i can understand your not wanting to continue in the horse business and understand that you are unable to make a capital_contribution this year i know that you have not been able to make a capital_contribution since but felt that your contribution to the daily operations was sweat equity i believe now is the time to consider changing our partnership arrange- ment from i would like to make the following offer to you the partnership will purchase no more horses we will wind up the business of the partner- ship by the end of this year and i will assume all responsibility for the checking account at frederick county national bank on date i will purchase all of the horses and equipment owned by us jointly at book_value and have them transferred dur- ing to my name individually i will assume all of the liabilities owed by us as a result of the horse racing and breed- ing done by the kildare timmy partnership on date kildare timmy distributed all of its assets to mr ramsburg including race horses and breeding horses sometimes referred to collectively as racing and breeding horses the balance ie dollar_figure in kildare timmy’s bank account kildare timmy bank account balance and certain stud rights known as cams card skark stallion interest stud rights neither kildare timmy nor its partners obtained an appraisal of the racing and breeding horses and the stud rights that kildare timmy distributed to mr ramsburg upon termination of that partnership on or about the date on which kildare timmy distributed all of its assets to mr ramsburg mr ramsburg repaid with his personal funds the frederick underwriters’ loans to mr ramsburg after the termination of kildare timmy mr ramsburg contin- ued operating mr ramsburg’s sole_proprietorship for at least part of mr ramsburg used in mr ramsburg’s sole propri- etorship all of the racing and breeding horses that kildare timmy had distributed to him in mr ramsburg sold of those racing and breeding horses and mr ramsburg’s sole propri- 8the names of the racing and breeding horses that kildare timmy distributed to mr ramsburg were idealists hanover happening hanover rare guy brief wars justen’s western bar b wars overture hanover overture siera vidalita hanover western skylark yankee skylark northern crush tarport reactor yankee bardot western shuffle pizzacato yankee shuffle yankee goddess and rock legend etorship continued using the remaining such horses in its business as discussed below petitioners reported in their tax_return the following gain_or_loss on the sale of those nine horses horses idealists hanover brief wars western skylark rare guy overture siera happening hanover yankee skylark overture hanover vidalita hanover gain_or_loss dollar_figure big_number big_number big_number big_number big_number big_number in mr ramsburg sold three additional racing and breeding horses that kildare timmy had distributed to him and mr ramsburg’s sole_proprietorship continued using the remaining seven such horses in its business as discussed below petition- ers reported in their tax_return the following gain_or_loss on the sale of those three horses horses bar b wars justen’s western western shuffle gain_or_loss dollar_figure big_number big_number in mr ramsburg sold three additional racing and breeding horses that kildare timmy had distributed to him as discussed below petitioners reported in their tax_return 9see infra note the following gain_or_loss on the sale of those three horses horses northern crush tarport reactor yankee bardot gain_or_loss dollar_figure dollar_figure for each of the taxable years through kildare timmy which used a taxable_year ending december timely filed form_1065 u s partnership return of income partnership re- turn which mr ramsburg signed as a general_partner kildare timmy employed keller bruner to prepare those returns in preparing those returns dawson grove and brian rippeon mr rippeon who worked for keller bruner relied on information and representations that mr ramsburg and or mr stottlemeyer pro- vided to them the respective partnership returns that kildare timmy filed for the years through including certain schedules included as part of those returns showed inter alia the following with respect to kildare timmy and with respect to mr ramsburg and mr stottlemeyer capital_account at beginning of year capital contributed during year distributive_share of ordinary_income loss from trade_or_business activities net gain loss under sec_1231 withdrawals and distributions capital_account at end of year ordinary_income loss from trade_or_business activities year kildare timmy dollar_figure r1 sec_2 r dollar_figure dollar_figure dollar_figure s dollar_figure r dollar_figure s dollar_figure r dollar_figure s dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number r dollar_figure s dollar_figure r s dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1r refers to mr ramsburg 2s refers to mr stottlemeyer included as part of the partnership return for kildare timmy’s short and final taxable_year was schedule_k-1 partner’s share of income credits deductions etc schedule_k-1 relating to mr ramsburg a statement explanatory statement relating to mr ramsburg’s schedule_k-1 entitled schedule_k-1 column c reconciliation purported to explain how the amount shown for ie a loss of dollar_figure in item j column c of such schedule_k-1 ie partner’s share of line sec_3 and form_1065 schedule m-2 was calculated the explanatory state- ment relating to mr ramsburg’s schedule_k-1 showed the following description ordinary_income loss loss on disposition1 total to schedule_k-1 item j column c amount dollar_figure big_number big_number 1the explanatory statement relating to mr ramsburg’s sched- ule k-1 did not provide any details about loss on disposition included as part of the partnership return was schedule_k-1 relating to mr stottlemeyer a statement explanatory statement relating to mr stottlemeyer’s schedule_k-1 entitled schedule_k-1 column c reconciliation purported to explain how the amount shown for ie dollar_figure in item j column c of such schedule_k-1 ie partner’s share of line sec_3 and 10the loss of dollar_figure is the amount shown in the chart above as mr ramsburg’s distributive_share of ordinary_loss from trade_or_business activities form_1065 schedule m-2 was calculated the explanatory statement relating to mr stottlemeyer’s schedule_k-1 showed the following description gain on disposition1 total to schedule_k-1 item j column c amount dollar_figure big_number 1the explanatory statement relating to mr stottlemeyer’s schedule_k-1 did not provide any details about gain on disposi- tion the partnership return included form_4797 sales of business property form in part iii of that form gain from disposition of property under sec_1245 sec_1250 sec_1252 sec_1254 and sec_1255 kildare timmy claimed the following with respect to the racing and breeding horses that it distributed to mr ramsburg 11the amount of dollar_figure is the amount shown in the chart above as mr stottlemeyer’s distributive_share of ordinary_income or loss from trade_or_business activities date acquired date sold gross_sales price dollar_figure horse yankee goddess rock legend yankee shuffle yankee skylark yankee bardot big_number cost or other basis plus expense depreciation allowed of sale or allowable adjusted_basis total gain dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number tarport reactor idealists hanover pizzacato brief wars western skylark northern crush rare guy overture hanover bar b wars western shuffle justen’s western overture siera happening hanover vidalita hanover big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure in part iii of form_4797 included in the partnership return kildare timmy also claimed the following with respect to the sale of the stud rights that kildare timmy distributed to mr ramsburg date gross_sales price dollar_figure acquired date sold cost or other basis plus expense of sale depreciation allowed_or_allowable dollar_figure dollar_figure adjusted_basis dollar_figure total gain dollar_figure in preparing each of the respective partnership returns for the years through keller bruner used the keller bruner checklistdollar_figure the keller bruner checklist showed for each of the years through inter alia the following with respect to various claimed notes payable to frederick underwriters by kildare timmy year keller bruner checklist notes payable n p frederick underwriters dated due from jr only1 n p frederick underwriters dated due from jr only1 keller bruner checklist n p frederick underwriters dated due from jr only n p frederick underwriters dated due from jr only keller bruner checklist n p frederick underwriters dated due from jr only n p frederick underwriters dated due from jr only keller bruner checklist n p frederick underwriters dated due from jr only keller bruner checklist n p frederick underwriters dated due from jr only n p frederick underwriters dated due from jr only n p frederick underwriters dated due from jr only keller bruner checklist n p frederick underwriters dated due from jr only n p frederick underwriters dated due from jr only amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1it is not altogether clear what was intended by the use of the phrase from jr only that appeared in the keller bruner checklist for each of the years through in any event we have found that mr ramsburg in his individual capacity and not in his capacity as a general_partner of kildare timmy borrowed the money in question and then contributed such money to kildare timmy as a capital_contribution 12for each of the years through the keller bruner checklist was called partnership return of income checklist for each of the years through the keller bruner checklist was called partnership or llc return of income checklist 13see supra note petitioners jointly filed form_1040 u s individual_income_tax_return form_1040 for their taxable_year re- turn dollar_figure petitioners’ return showed inter alia taxable_income of dollar_figure and total_tax of dollar_figure in calculating the taxable_income of dollar_figure reported in petitioners’ return petitioners claimed inter alia a loss of dollar_figure in schedule e supplemen- tal income and loss schedule e included as part of that return such claimed loss included a nonpassive loss of dollar_figure which was shown in schedule e as resulting from the entire disposition of a passive_activity conducted by kildare timmy petitioners’ return included form_4797 sales of business property petitioners’ form in part i of that form form part i sales or exchanges of property used in a trade_or_business and involuntary_conversions from other than casualty or theft--property held more than year petitioners reported inter alia a rate loss of dollar_figure attributable to kildare timmy in part ii of petitioners’ form_4797 ordinary gains and losses petitioners claimed inter alia a loss of dollar_figure in an explanatory statement attached to that form petitioners claimed that such claimed ordinary_loss was attributable to inter alia mr ramsburg’s sole proprietorship’s sale of nine of 14keller bruner prepared petitioners’ return the racing and breeding horses that kildare timmy distributed to him in that explanatory statement petitioners claimed the following inter alia with respect to the sale of those nine horses ordinary gains and losses description date acquired date sold sales_price idealists hanover brief wars western skylark rare guy overture siera happening hanover yankee skylark overture hanover vidalita hanover total to form_4797 part ii line dollar_figure big_number big_number big_number big_number big_number big_number big_number cost or basis dollar_figure big_number big_number big_number big_number big_number big_number big_number gain_or_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number 1there is an unexplained discrepancy between the cost or basis that petitioners claimed in petitioners’ return with respect to each of the four horses brief wars western skylark rare guy and yankee skylark that kildare timmy distributed to mr ramsburg and the amount that kildare timmy reported in its partnership return as the gross_sales price for which it allegedly sold each such horse to mr ramsburg it is petitioners’ position that mr ramsburg purchased each of the above-referenced horses from kildare timmy for a price equal to kildare timmy’s adjusted_basis in each such horse as reflected in kildare timmy’s books_and_records thus under petitioners’ position mr ramsburg’s cost or basis in each of the four horses in question on the date on which kildare timmy distributed those horses to him should have been equal to the price that he claimed he paid for each such horse however kildare timmy reported in its partnership return the following gross_sales price and petitioners reported in their return the following cost or basis with respect to each of those horses gross_sales price reported in partnership return dollar_figure big_number big_number cost or basis reported in petitioners’ return dollar_figure big_number big_number horses brief wars western skylark rare guy yankee skylark thus in petitioners’ return petitioners claimed a significantly higher cost or basis in each of brief wars and western skylark and a higher cost or basis in each of rare guy and yankee skylark than the gross_sales price that kildare timmy claimed in its partnership return it received for each such horse at the bottom of petitioners’ form_4797 petitioners indi- cated that the ordinary_loss of dollar_figure claimed in that form was attributable to the entire disp of pas act conducted by kildare timmy on date petitioners jointly filed form_1045 application_for tentative refund form for each of the taxable years and in which they claimed refunds based on an alleged nol for that they carried back from that year to each of those earlier years the claimed nol for was attributable to petitioners’ having treated as nonpassive losses in petitioners’ return petitioners’ passive losses ie ordinary passive losses and petitioners’ sec_1231 passive losses attributable to kildare timmy form_1045 showed the following adjusted_gross_income from tax_return or as previously adjusted_net_operating_loss deduction after carryback 2d preceding tax_year ended before after carryback dollar_figure carryback dollar_figure 1st preceding tax_year ended before carryback dollar_figure after carryback dollar_figure big_number big_number deductions taxable_income income_tax total_tax liability big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number form_1045 also showed decreases of dollar_figure and dollar_figure in peti- 15the parties stipulated that the respective amounts of ordinary passive losses and sec_1231 passive losses that peti- tioners claimed were attributable to kildare timmy were incorrect and stipulated the correct amount of each such loss tioners’ total_tax liabilities for their taxable years and respectively at a time not disclosed by the record petitioners jointly filed form_1040 for their taxable_year petitioners’ return that return included form_4797 petitioners’ form in part ii of that form ordinary gains and losses petitioners claimed an ordinary gain of dollar_figure in an explana- tory statement attached to petitioners’ form_4797 petition- ers claimed that that ordinary gain was attributable to inter alia the sale of three of the racing and breeding horses that kildare timmy distributed to mr ramsburg petitioners claimed the following with respect to the sale of those three horses horse j r ramsburg stables j r ramsburg stables j r ramsburg stables date acquired date sold sales_price dollar_figure big_number big_number cost or basis dollar_figure gain_or_loss dollar_figure big_number big_number big_number big_number total to be included in form_4797 part ii line dollar_figure dollar_figure dollar_figure at a time not disclosed by the record petitioners jointly filed form_1040 for their taxable_year petitioners’ 16although petitioners’ return did not provide the names of the three horses that mr ramsburg sold the cost or basis of each of those horses that was reported in petitioners’ return ie dollar_figure dollar_figure and dollar_figure is the same as the gross_sales price that was reported in kildare timmy’s partnership return with respect to each of the horses bar b wars justen’s western and western shuffle that kildare timmy distrib- uted to mr ramsburg on date and that petitioners claim kildare timmy sold to mr ramsburg on that date return dollar_figure petitioners’ return included form_4797 peti- tioners’ form in form_4797 part i petitioners reported inter alia a loss of dollar_figure in an explanatory statement to petitioners’ form_4797 petitioners claimed that that loss was attributable to inter alia the sale of two of the racing and breeding horses that kildare timmy distributed to mr ramsburg in that explanatory statement petitioners claimed the following with respect to the sale of those two horses date horse date sold northern crush tarport reactor acquired sales_price depreciation dollar_figure dollar_figure big_number cost or basis dollar_figure big_number gain_or_loss dollar_figure in part iii of petitioners’ form_4797 gain from disposition of property under sec_1245 sec_1250 sec_1252 sec_1254 and sec_1255 petitioners also claimed the following with respect to a horse named yankee bardot date gross_sales acquired price dollar_figure date sold cost or other basis plus expense of sale depreciation allowed_or_allowable dollar_figure dollar_figure adjusted_basis total gain dollar_figure dollar_figure respondent issued to petitioners a notice for their taxable years and in the notice respondent inter alia disallowed petitioners’ claimed nonpassive lossesdollar_figure the 17the record does not contain any_tax return of petitioners for or 18petitioners’ claimed nonpassive losses included petition- ers’ ordinary passive losses and petitioners’ sec_1231 passive continued notice provided in pertinent part a as a result of adjustments in you do not have a net_operating_loss_carryback in and therefore taxable_income is increased dollar_figure and dollar_figure for and respectively b c t is determined that the losses claimed in the amounts of dollar_figure on schedule e and dollar_figure on form_4797 for the disposition of kildare timmy partner- ship is not allowed you have not established that you are entitled to the loss reproduced literally burden_of_proof opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneousdollar_figure see rule a 290_us_111 the court’s evaluation of evidence in the record on which petitioners rely petitioners have attempted to satisfy their burden_of_proof in this case through certain testimonial and documentary evi- dence continued losses see supra note 19see supra note 20see supra note 21the parties do not address the application of sec_7491 in the instant case in any event on the record before us we find that petitioners did not introduce credible_evidence with respect to the factual issues presented on that record we further find that petitioners have failed to carry their burden of establishing that they satisfied the applicable_requirements of sec_7491 under such circumstances we conclude that the burden_of_proof does not shift to respondent under sec_7491 with respect to the factual issues presented testimonial evidence at the trial in this case petitioners called mr ramsburg mr stottlemeyer and mr rippeon as witnesses with respect to the testimony of mr ramsburg we did not find him to be credi- ble in addition we found mr ramsburg’s testimony to be evasive uncorroborated and or self-serving in certain material respects we shall not rely on such testimony of mr ramsburg to establish petitioners’ position in this case with respect to the testimony of mr stottlemeyer we found his testimony to be implausible questionable vague conclusory and or uncorroborated in certain material respects we also found mr stottlemeyer’s testimony to serve in certain material respects the interests of mr ramsburg who was mr stottlemeyer’s longtime friend from childhood and the owner of frederick underwriters mr stottlemeyer’s employer and who gave mr stottlemeyer the opportunity to be his partner in kildare timmy we shall not rely on such testimony of mr stottlemeyer to establish petitioners’ position in this case with respect to the testimony of mr rippeon one of the certified public accountants employed by keller bruner to prepare petitioners’ returns for the years at issue kildare timmy’s partnership returns and the keller bruner checklists utilized in preparing such partnership returns mr rippeon had no personal knowledge about any of the underlying facts with respect to the matters reported in those returns and checklists instead mr rippeon relied on representations and documents that mr ramsburg and or mr stottlemeyer provided to him we shall not rely on mr rippeon’s testimony about any of the underlying facts with respect to the matters reported in the returns and checklists in question to establish petitioners’ position in this case documentary_evidence the record contains various documents on which petitioners rely that were prepared and or that contained information supplied by mr ramsburg and or mr stottlemeyerdollar_figure we shall not rely on such documents to establish petitioners’ position in this case sec_469 we must decide whether sec_469 permits petition- 22the documents on which petitioners rely included certain tax returns of petitioners and kildare timmy respectively a tax_return is merely a statement of the claim of the person filing such return and does not establish the truth of the matters set forth therein see eg 71_tc_633 sec_469 provides in pertinent part sec_469 passive_activity_losses and credits limited g dispositions of entire_interest in passive_activity --if during the taxable_year a taxpayer dis- poses of his entire_interest in any passive_activity or former_passive_activity the following rules shall apply continued ers to treat for petitioners’ passive losses attributable to kildare timmy as nonpassive losses it is petitioners’ position that sec_469 allows such treatment respondent dis- agrees in support of petitioners’ position petitioners argue that mr ramsburg disposed of his entire_interest in the activity of the kildare timmy partnership in a transaction in which gain_or_loss was recognized as required by sec_469 continued fully taxable transaction -- a in general --if all gain_or_loss realized on such disposition is recognized the excess of-- i any loss from such activity for such taxable_year determined after the application of subsection b over ii any net_income or gain for such taxable_year from all other passive activities determined after the appli- cation of subsection b shall be treated as a loss which is not from a passive_activity b subparagraph a not to apply to disposition involving related_party --if the taxpayer and the person acquiring the inter- est bear a relationship to each other de- scribed in sec_267 or sec_707 then subparagraph a shall not apply to any loss of the taxpayer until the taxable_year in which such interest is ac- quired in a transaction described in sub- paragraph a by another person who does not bear such a relationship to the taxpayer the transaction in which gain_or_loss was recog- nized was the taxable liquidation of the kildare timmy partnership the liquidation was fully taxable because the only property distributed in liquidation was money as a result the petitioners incurred a loss on the disposition of jacob r ramsburg jr ’s interest in the kildare timmy partnership in the amount of dollar_figure provided that the tax_court finds that the sale of the horses from the partnership to mr ramsburg was a sale for tax purposes it is clear that the liquidation of the partnership involving the distribution of only money was a fully taxable transaction under sec_731 of the code sec_731 of the code provides that gain_or_loss is recognized in the case of a liquidating_distribution by a partnership to a partner which only consists of money any gain_or_loss recognized pursu- ant to sec_731 of the code is considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner sec_731 with regard to the sic mr ramsburg’s purchase of the horses from the kildare timmy partnership mr ramsburg and mr stottlemeyer were dealing at arms’ length the evidence indicates that at the time the sale of the horses was agreed to each owned of the capital interest of the partnership specifi- cally the form of the transaction was structured as a sale the transaction was accounted for on the partnership return and the petitioners’ individual tax_return as a sale both of which were prepared by petitioners’ certified public accountants with respect to kildare timmy’s claimed sale of its horses to mr ramsburg petitioners contend the evidence establishes that petitioner jacob r ramsburg jr purchased the horses from the kildare 24although not altogether clear it appears that when petitioners contend that mr ramsburg purchased the horses from kildare timmy petitioners intend to include in their reference to the horses not only kildare timmy’s racing and breeding horses but also its stud rights and we so assume hereinafter continued timmy partnership at book_value prior to the liquida- tion of the partnership and that as a result the only assets distributed to mr ramsburg in liquidation of the partnership consisted of the remaining balance in the partnership checking account kildare timmy bank account balance and the proceeds from the partner- ship’s sale of the horses to mr ramsburg under sec_731 of the code petitioners therefore recog- nized a loss on the distribution of the cash balance of the checking account and the proceeds from the sale of the horses the fact that the fair_market_value of the horses owned by the kildare timmy partnership was not precisely determined does not change the fact that mr ramsburg recognized a loss on the receipt of the liqui- dating distribution from the partnership mr stottlemeyer effectively received in liquidation of the partnership a credit equal to hi sec_50 share of the assets of the partnership against his liability to mr ramsburg in the amount of dollar_figure in support of respondent’s position that sec_469 does not permit petitioners to treat for petitioners’ passive losses attributable to kildare timmy as nonpassive losses respondent argues a taxpayer who disposes of an interest in a passive_activity may deduct suspended losses only if three conditions are satisfied the taxpayer disposes of his entire_interest in the activity the disposi- tion is in the form of a fully taxable transaction ie one in which the full amount of the gain_or_loss inherent in the activity is recognized and the person acquiring the interest is not related to the taxpayer sec_469 the petitioners failed to satisfy any of these conditions according to respondent continued if petitioners do not intend to include kildare timmy’s stud rights in their reference to the horses that mr ramsburg allegedly purchased from kildare timmy petitioners must concede that kildare timmy distributed to mr ramsburg not only money but also such stud rights in liquidation of his interest in that partnership petitioners are not entitled to claim the suspended passive_activity_losses because they have not estab- lished that they disposed of their entire_interest in a fully taxable transaction to an unrelated party indeed the evidence established that petitioners maintained and increased their interest in the passive_activity moreover petitioner failed to establish that the liquidating_distribution petitioner received when the partnership terminated required recognition of either gain_or_loss under the provisions of sec_731 finally the liquidating_distribution petitioner received from the partnership was between related parties within the provisions of sec_469 we need not decide whether respondent is correct in arguing that petitioners have not established that mr ramsburg did not dispose_of his entire_interest in the passive_activity in question to an unrelated party even if we were to reject such contentions of respondent on the record before us we nonetheless would and do find that petitioners have failed to carry their burden of showing that sec_469 permits them to treat for petitioners’ passive losses attributable to kildare timmy as nonpassive losses that is because on that record we find that petitioners have failed to carry their burden of establishing that as required by sec_469 they recognized under sec_731 all of the gain or all of the loss as the case may be realized when mr ramsburg received from kildare timmy a distribution in liquidation of his interest in that partnership it is petitioners’ position that the distribution in liqui- dation of mr ramsburg’s interest in kildare timmy that that partnership made to him on date was a fully taxable transaction under sec_731 that is because according to petition- ers the only property distributed in that liquidation was money petitioners acknowledge on brief that the linchpin in their position under sec_731 and thus in their position under sec_469 is the court’s acceptance of their contention that the alleged sale of the horses from the partner- ship to mr ramsburg was a sale for tax purposes we thus turn to petitioners’ contention that mr ramsburg purchased kildare timmy’s racing and breeding horses and stud rights for their respective book values on the record before us we find that petitioners have failed to show that in form or in substance mr ramsburg purchased kildare timmy’s racing and breeding horses and stud rights on date immediately before that partnership made a distribution of assets to him in liquidation of his interest in that partnership no money changed hands from mr ramsburg to kildare timmy when he allegedly purchased the horses and the stud rights in question nor did any money change hands from kildare timmy to mr ramsburg when that partnership alleg- edly distributed the proceeds from such alleged sale to mr ramsburg in liquidation of his interest in that partnershipdollar_figure 25the only money distributed by kildare timmy to mr continued petitioners claim that no money needed to change hands between kildare timmy and mr ramsburg because the money that mr ramsburg allegedly paid to kildare timmy to purchase the horses and the stud rights in question would have been immediately distributed by kildare timmy to mr ramsburg in liquidation of his interest in that partnership on the record before us we reject petitioners’ self-serving claim petitioners in effect ask us to accept their contention that mr ramsburg purchased kildare timmy’s racing and breeding horses and stud rights because that is what mr ramsburg told mr stottlemeyer his longtime friend and partner mr rippeon his accountant who prepared kildare timmy’s partnership return and petitioners’ return and the court at the trial in this case as stated above we are unwilling to rely on the testimony of mr ramsburg mr stottlemeyer and mr rippeon to establish peti- tioners’ position in this case we also are unwilling to rely on documents in the record that were prepared and or that contained information supplied by mr ramsburg and or mr stottlemeyer such as kildare timmy’s partnership return in which that partnership claimed to have sold to mr ramsburg its racing and breeding horses and stud rights for their respective book values based upon our examination of the entire record before us continued ramsburg in liquidation of his interest in that partnership was the kildare timmy bank account balance we find that petitioners have failed to carry their burden of establishing that mr ramsburg purchased from kildare timmy on date its racing and breeding horses and stud rights on that record we further find that petitioners have failed to carry their burden of establishing that mr ramsburg received only money from kildare timmy in liquidation of his interest in that partnership on the record before us we find that on date kildare timmy distributed to mr ramsburg in liquidation of his interest in that partnership not only money ie the kildare timmy bank account balance but also its racing and breeding horses and stud rightsdollar_figure 26on the record before us we also find that petitioners have failed to carry their burden of establishing that on date mr stottlemeyer effectively received from kildare timmy in liquidation of the partnership a credit equal to hi sec_50 share of the assets of the partnership against his liability to mr ramsburg under mr stottlemeyer’s note in the amount of dollar_figure in addition mr stottlemeyer’s note that he signed on date provided that mr stottlemeyer promised to pay to mr ramsburg the lesser_of my mr stottlemeyer’s share of cash proceeds from the disposition of horses owned by the entity known as kildare timmy or the sum of one hundred fourty sic six thousand seven hundred and fifty dollars with interest at the rate of per annum mr stottlemeyer’s note did not specify any date s on which mr stottlemeyer was to make any payment s thereunder on the record before us we find that petitioners have failed to carry their burden of establish- ing that there was a loan by mr ramsburg to mr stottlemeyer that was evidenced by mr stottlemeyer’s note see eg 88_tc_604 n affd without published opinion 855_f2d_855 8th cir assuming arguendo that petitioners had carried their burden of establish- ing that there was a loan by mr ramsburg to mr stottlemeyer that was evidenced by mr stottlemeyer’s note we have found that there was no sale by kildare timmy to mr ramsburg of its horses and stud rights as a result there were no cash proceeds from continued having rejected the linchpin in petitioners’ position under sec_469 viz mr ramsburg purchased from kildare timmy its horses and stud rights immediately before kildare timmy made a distribution to him in liquidation of his interest in that partnership we shall now analyze whether as required by sec_469 petitioners recognized all of the gain or all of the loss as the case may be realized upon the distribu- tion by kildare timmy to mr ramsburg of kildare timmy’s horses and stud rights and kildare timmy’s bank account balance sec_731 provides sec_731 extent of recognition of gain_or_loss on distribution a partners --in the case of a distribution by a partnership to a partner-- gain shall not be recognized to such partner except to the extent that any money dis- tributed exceeds the adjusted_basis of such part- ner’s interest in the partnership immediately before the distribution and loss shall not be recognized to such partner except that upon a distribution in liqui- dation of a partner’s interest in a partnership where no property other than that described in subparagraph a or b is distributed to such partner loss shall be recognized to the extent of the excess of the adjusted_basis of such partner’s interest in the partnership over the sum of-- a any money distributed and continued the disposition of horses owned by kildare timmy consequently pursuant to the terms of mr stottlemeyer’s note mr stottlemeyer did not owe mr ramsburg anything b the basis to the distributee as determined under sec_732 of any unreal- ized receivables as defined in sec_751 and inventory as defined in sec_751 on the record before us we find that petitioners have failed to carry their burden of establishing mr ramsburg’s adjusted_basis in his interest in kildare timmy27 and the fair_market_value of each of the noncash assets ie the racing and breeding horses and the stud rights that kildare timmy distributed to mr ramsburg in liquidation of his interest in that partnership on that record we further find that petition- ers have failed to carry their burden of showing whether the total of the kildare timmy bank account balance of dollar_figure and the aggregate of the respective fair market values of the racing and breeding horses and the stud rights that we have found kildare timmy distributed to mr ramsburg in liquidation of his interest in that partnership was equal to greater than or less than mr ramsburg’s adjusted_basis in such partnership_interest as a result we find that petitioners have failed to carry their burden of showing whether mr ramsburg realized a gain or a loss upon kildare timmy’s distribution to him of the horses stud rights and bank account balance in question and whether all 27respondent appears to take the position with no explana- tion that mr ramsburg’s adjusted_basis in his interest in kildare timmy was dollar_figure before taking into account kildare timmy’s dollar_figure loss from trade_or_business activities that it claimed in its partnership return and that it reported in that return as mr ramsburg’s distributive_share of such loss of any such gain or all of any such loss as the case may be was to be recognized under sec_731dollar_figure assuming arguendo that 28we seriously doubt that sec_731 required petitioners to recognize all of any gain or all of any loss as the case may be realized upon kildare timmy’s distribution to mr ramsburg of the horses stud rights and bank account balance in question it is significant that if there were a gain realized upon such distribution the assets that kildare timmy distributed to mr ramsburg included not only money but kildare timmy’s racing and breeding horses and stud rights under sec_731 gain is not to be recognized except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution if there were a loss realized upon the distribution by kildare timmy to mr ramsburg of the horses stud rights and bank account balance in question sec_731 provides that loss is not to be recog- nized except that upon a distribution in liquidation_of_a_partner’s_interest in a partnership where no property is dis- tributed other than money unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 loss is to be recognized to the extent of the excess of the adjusted_basis of the partner’s interest in the partnership over the sum of any money distributed and the basis to the distributee as determined under sec_732 of any such unrealized_receivables and any such inventory in this connection for purposes of sec_731 each of kildare timmy’s racing and breeding horses and its stud rights may constitute an unrealized_receivable as defined in sec_751 but only to the extent of the amount to be treated as gain to which sec_1245 would apply if at the time kildare timmy distributed each such asset to mr ramsburg that partnership had sold each such asset at its fair_market_value see sec_731 sec_751 thus for purposes of sec_731 any determination of whether kildare timmy distributed unrealized_receivables to mr ramsburg depends on kildare timmy’s basis in and the fair_market_value of each such horse and stud rights even if there were any sec_1245 gain associated with any of kildare timmy’s horses or stud rights none of any loss realized by mr ramsburg upon the distribution to him by kildare timmy of the horses stud rights and bank account balance in question would be recognized under sec_731 that is because a distribution of an unrealized_receivable in the form of sec_1245 gain necessarily involves the distribution of the underlying asset ie each of the horses and the stud rights in question to which the sec_1245 gain attaches therefore the distribution in liquidation of mr continued we had found that mr ramsburg disposed of his entire_interest in the passive_activity in question to an unrelated_person on the record before us we find that petitioners have failed to carry their burden of establishing that as required by sec_469 they recognized all of any gain or all of any loss as the case may be realized upon any such disposition based upon our examination of the entire record before us we find that sec_469 does not permit petitioners to treat for petitioners’ passive losses attributable to kildare timmy as nonpassive losses we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure continued ramsburg’s interest in kildare timmy would have included_property other than money unrealized_receivables and inventory see sec_731 moreover if any of kildare timmy’s horses or stud rights that it distributed in liquidation of mr ramsburg’s interest in that partnership were not to have any sec_1245 gain associated with it none of any loss realized by mr ramsburg upon that distribution would be recognized under sec_731 that is because the distribution in liquidation of mr ramsburg’s interest in kildare timmy would have included_property other than money unrealized_receivables and inventory see sec_731 29we shall however address petitioners’ contention that on date the date on which we have found kildare timmy distributed to mr ramsburg its horses and stud rights and the kildare timmy bank account balance mr stottlemeyer owned a percent capital interest in kildare timmy in support of that contention petitioners assert inter alia that in addition to cash mr stottlemeyer made capital contributions to kildare timmy of mr stottlemeyer’s management services on the record continued to reflect the foregoing decision will be entered for respondent continued before us we reject petitioners’ contention that mr stottlemeyer owned a 50-percent capital interest in kildare timmy on date in this regard we have found that mr ramsburg and mr stottlemeyer made cash capital contributions to kildare timmy totaling around dollar_figure and dollar_figure respec- tively in return for mr stottlemeyer’s management services mr stottlemeyer did not receive any salary from kildare timmy or increases in his kildare timmy capital_account and on date kildare timmy distributed all of its assets ie the racing and breeding horses the stud rights and the kildare timmy bank account balance to mr ramsburg and distributed none of its assets to mr stottlemeyer
